Gtbfillan, C. J.
The charter of the village of Jordan (Sp. Laws 1872, c. 16) authorizes the village council to enact ordinances, rules and by-laws “to prevent riots, noise, disturbance of meetings or public assemblies whatever; to punish any person or persons who may be engaged in or in any way-connected with the same; and, generally, to promote and *302preserve good order and the public peace;” (Id. § 5, subd. 2;) “to prevent open and notorious drunkenness, brawling or obscenity in, the streets, alleys or public places, and to provide for the punishment of all persons who may be guilty of the same.” Id. subd. 6. This does not authorize the council to punish felonies or misdemeanors, as such, but only to inflict punishment when such crimes are committed under circumstances of publicity, so as to actually disturb the peace and good order of the village. Assault and battery is, however privately committed, a technical breach of the public peace, but we think the council may punish it only when done publicly, and so as in fact to be a public disturbance.
The ordinajice of the village assumes to provide a punishment for any assault and battery, without regard to the circumstances under which it may,have been committed, whether public or private. In this the council has gone further than the charter authorizes them.
In this case the prosecution is for a simple assault and battery, which would come under the general law of the state in regard to that offence. The justice who tried the case had jurisdiction to try causes, as well those of offences against the laws of the state triable before a justice, as of offences under the ordinances of the village. As, therefore, the conviction could only be of an offence against the general law of the state, the mode of review applicable to such cases — that is, by appeal to the district court — is the only mode of review. The remedy of the defendants in the prosecution for an improper conviction is by appeal to the district court. As such an appeal is given, certiorari by this court will not lie.
Writ quashed.